DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 7/29/22.  Claims 1-33 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al. (US 2021/0022073) in view of Li et al. (WO 2021169998 A1 see translation for citations).
Regarding claim 1, Kwok teaches a method of wireless communication performed by a user equipment (UE), comprising:
measuring a parameter (throughput) associated with a secondary cell group (second connection) (UE estimates throughput of a second connection) [paragraph 96]; and
performing an optimization response action for a dual connectivity mode (selecting a transmission type) [paragraph 99] of a first frequency parameter (4G frequency band) [paragraph 31] or a second frequency parameter (5G frequency band) [paragraph 32] when the parameter satisfies a threshold [paragraph 51] (UE selects a transmission type for a dual connectivity connection based on throughput which may be compared with a threshold), wherein the optimization response action is associated with whether the secondary cell group is operating with the first frequency parameter or the second frequency parameter (transmission type may also be selected based on frequency associated with the second connection and/or particular frequency resources) [paragraphs 97, 42].
Kwok does not explicitly teach wherein the threshold is a first threshold for the first frequency parameter or a second threshold for the second frequency parameter, and wherein the first threshold for the first frequency parameter is different from the second threshold for the second frequency parameter.  In an analogous prior art reference, Li teaches a UE performs an optimization response action for a dual connectivity mode (release EN-DC) based on a first threshold (first preset value) for the first frequency parameter (signal strength of NR base station) or a second threshold (second preset threshold) for the second frequency parameter (signal strength of LTE base station), and wherein the first threshold for the first frequency parameter is different from the second threshold for the second frequency parameter (UE releases EN-DC based on whether the signal strength of a NR base station is less than or equal to a first preset value and whether the signal strength of a LTE base station is less than or equal to a second preset threshold, wherein the first preset value and second preset threshold are different) [p. 13, par 2; p. 17, par 10-11].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwok to allow the threshold to be a first threshold for the first frequency parameter or a second threshold for the second frequency parameter, and wherein the first threshold for the first frequency parameter is different from the second threshold for the second frequency parameter, as taught by Li, in order to improve user experience by independently evaluate the first and second frequencies.
Regarding claim 2, Kwok teaches the method of claim 1, further comprising:
determining whether the secondary cell group operates with the first frequency parameter or the second frequency parameter (frequency associated with second connection), wherein the frequency parameter is a frequency band or a frequency range (UE determines frequency associated with second connection) [paragraphs, 97, 42].
Regarding claim 3, Kwok teaches the method of claim 1, wherein a characteristic of the parameter or the threshold is associated with whether the secondary cell group operates with the first frequency parameter or the second frequency parameter (frequency associated with second connection and/or particular frequency resources of the first and/or second connection may be used to select a transmission type) [paragraphs 97, 42].
Regarding claim 4, Kwok teaches the method of claim 3, wherein the parameter is an average throughput (aggregated throughput) [paragraph 46], and wherein the characteristic of the parameter or the threshold is at least one of:
a sampling time of the average throughput, a filter constant applied to the average throughput (uplink and/or downlink throughput) [paragraph 46], or a magnitude of the threshold (threshold has a value or “magnitude” [paragraph 51].
Regarding claim 5, Kwok teaches the method of claim 1, wherein the optimization response action includes at least one of:
refraining from transmission of measurement reporting, failing a primary secondary cell dual connectivity mode add procedure, releasing a secondary cell (UE in dual connectivity may select a single connectivity mode for communication) [paragraphs 93, 98, 101, 39-40], or transmitting a secondary cell failure information message.
Regarding claim 6, Kwok teaches the method of claim 1, wherein the parameter is a UE utilization parameter (device characteristic) relating to whether a display of the UE is turned on (device characteristics of the UE may be used to determine the connectivity mode) [paragraph 45].
Regarding claim 7, Kwok teaches the method of claim 1, wherein the dual connectivity mode is an Evolved Universal Mobile Telecommunications System Terrestrial Radio Access (E-UTRA)-New Radio (NR) dual connectivity (ENDC) mode [paragraphs 2-3].
Regarding claim 8, Kwok teaches the method of claim 1, wherein a type (transmission type) of the optimization response action is associated with a number or type of other optimization response actions performed within a period of time or connection time (transmission types are associated with each other to be performed for a communication time) [paragraphs 39-40, 98].
Regarding claim 6, Kwok teaches the method of claim 1, wherein the first frequency parameter is a first frequency range in a sub 6 gigahertz (GHz) frequency range [paragraph 32] and the second frequency parameter is in a frequency range in a millimeter wave frequency range [paragraph 33].
Regarding claim 7, Kwok teaches the method of claim 1, wherein the dual connectivity mode is a New Radio (NR) dual connectivity (NRDC) mode [paragraphs 2-3].
Claims 11, 21, and 27 recite similar subject matter as claim 1 and are therefore rejected on the basis.
Claims 12, 22, and 28 recite similar subject matter as claim 2 and are therefore rejected on the basis.
Claims 13, 23, and 29 recite similar subject matter as claim 3 and are therefore rejected on the basis.
Claims 14, 24, and 30 recites similar subject matter as claim 4 and are therefore rejected on the basis.
Claims 15 and 25 recite similar subject matter as claim 5 and are therefore rejected on the basis.
Claims 16 and 26 recite similar subject matter as claim 6 and are therefore rejected on the basis.
Claim 17 recites similar subject matter as claim 7 and is therefore rejected on the basis.
Claim 18 recites similar subject matter as claim 8 and is therefore rejected on the basis.
Claim 19 recites similar subject matter as claim 9 and is therefore rejected on the basis.
Claim 20 recites similar subject matter as claim 10 and is therefore rejected on the basis.
Regarding claim 31, Kwok teaches the UE of claim 11, wherein the optimization response action comprises disabling the dual connectivity mode of the first frequency parameter or the second frequency parameter (UE performs “disabling the dual connectivity mode” when it determines to use a first single connectivity mode utilizing a first radio link(s) or second single connectivity mode utilizing a second radio link(s)) par 39, 49, 98].
Regarding claim 32, Kwok teaches the UE of claim 11, wherein the one or more processors are further configured to:
perform one or more other optimization response actions (transmission types/connectivity modes) when the parameter satisfies the threshold (UE may select from a plurality of transmission types and/or connectivity modes based on network characteristics) [par 39, 41, 51, 98].
Regarding claim 33, Li teaches the UE of claim 32, wherein the one or more other optimization response actions (sends SCGfailure to the NR base station to release EN-DC) are one or more first response actions for when the first threshold for the first frequency parameter is satisfied (UE sends SCGfailure to the NR base station to release EN-DC when signal strength of NR base station is less than or equal to the first preset value) [p. 13, par 2], and wherein the one or more first response actions for when the first threshold for the first frequency parameter is satisfied are different from one or more second response actions for when the second threshold for the second frequency parameter is satisfied (UE may also suppress reporting of B1/B2 evens in the NR neighboring area when signal strength of LTE base station is greater than or equal to the second preset threshold) [p. 12, par2].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647